--------------------------------------------------------------------------------

Exhibit 10.3

CONSENT TO EXTEND PAYMENT

THIS CONSENT TO EXTEND PAYMENT ("Consent") is dated as of the 15th day of
October, 2008, and is made by and among NOVA Chemicals Inc. ("NCI"), a Delaware
corporation, having offices at 1550 Coraopolis Heights Road, Moon Township,
Pennsylvania 15108, Envirokare Tech, Inc., a Nevada corporation ("ENVK") having
offices at 641 Lexington Avenue, 14th Floor, New York, New York 10022 and
Envirokare Composite Corp. ("ECC"), a Delaware corporation having an office at
641 Lexington Avenue, 14th Floor, New York, New York 10022, and the wholly owned
subsidiary of ENVK. (All terms not otherwise defined herein shall have the
meanings specified in the U.S. Five Hundred Thousand (US $500,000.00) dollar
Convertible Promissory Note dated May 15, 2006, executed by ECC and
countersigned by ENVK with respect to Section 8 and Section 10 thereof (the
"Executed and Countersigned Note"))

W I T N E S S E H:

WHEREAS, in connection with a U.S. Five Hundred Thousand (US $500,000.00) dollar
loan from NCI to ECC, there was delivered to NCI: (i) the Executed and
Countersigned Note, (ii) a Pledge and Security Agreement dated May 15, 2006 and
executed by ECC in which ECC pledged and assigned to NCI and granted NCI a first
priority security interest in the Collateral defined therein (the "Pledge
Agreement"), and (iii) a Guaranty dated May 15, 2006 (the "Guaranty") executed
by ENVK in which ENVK guaranteed payment and performance of the ECC Guaranteed
Obligations defined therein (collectively the Executed and Countersigned Note,
the Pledge Agreement and the Guaranty are referred to herein as the "Loan
Documents"); 

WHEREAS, the Maturity Date of the Executed and Countersigned Note was initially
May 15, 2008 but the parties previously agreed to extend the Maturity Date until
October 15, 2008; and

WHEREAS, ECC has requested an extension of the Maturity Date to October 31, 2008
and NCI is agreeable to accepting its request subject to the terms and
conditions set forth below;

NOW THEREFORE, in consideration of the sum of one dollar and other good and
valuable consideration by each of the parties to the other in hand paid, the
receipt of which is hereby acknowledged and in further consideration of the
representations, covenants and conditions set forth herein, it is agreed as
follows:

1.        NCI hereby accepts the request of ECC to extend the Executed and
Countersigned Note’s Maturity Date from October 15, 2008 to October 31, 2008
(the "Extended Maturity Date") under the following representations of ECC and
ENVK:

            That no Event of Default has occurred under the Executed and
Countersigned Note.

            Except for the within change in the Maturity Date of the Executed
and Countersigned Note to the Extended Maturity Date, that all terms and
conditions of the Loan Documents are valid and binding and the Loan Documents
each be and remain in full force and effect as of the date hereof. 

2.        This Consent may not be modified, amended, supplemented, extended,
waived or terminated except by an instrument in writing signed by all of the
parties hereto.

3.        All notices, requests, instructions or other communications pertaining
to this Consent shall be in writing and delivered by personal delivery,
overnight courier, mail, electronic facsimile addressed to the receiving party
at the address set forth herein. All such communications shall be effective when
received.

Notices to ECC:

                        Envirokare Composite Corp.
                        641 Lexington Avenue, 14th Floor
                        New York, New York 10022
                        Attention:  President
                        Fax: 212-634-6339

Notices to ENVK:

                        Envirokare Tech, Inc.
                        641 Lexington Avenue, 14th Floor
                        New York, New York 10022
                        Attention:  President
                        Fax: 212-634-6339

Notices to NCI:

                        NOVA Chemicals Inc.
                        1550 Coraopolis Heights Road
                        Moon Township, Pennsylvania   15108
                        Attention:  Senior Vice President and Chief Legal
Officer
                        Fax: 412-490-4531

Any party may change the address set forth above by notice to each other party
given as provided herein.

4.        This Consent shall be governed by, construed and enforceable in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.

5.        This Consent may be validly executed and delivered (including by
facsimile transmission or portable document format) in counterparts, each of
which taken together shall constitute one and the same agreement and each of
which shall constitute an original.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent on the day
and year above written.

Envirokare Composite Corp.                                          Envirokare
Tech, Inc.

By:________________________                                    By:_________________________
      Name: George E. Kazantzis                                            
Name: George E. Kazantzis
      Title:   President                                                        
      Title:   President

NOVA Chemicals Inc.

By:_________________________
       Name:  Jack Mustoe
         Title:   Senior Vice President and Chief Legal Officer

By:_________________________
       Name:  William C. Mitchell
         Title:    Vice President, Legal